Title: Report on Communication from La Luzerne, [1 May] 1782
From: Madison, James
To: 



[1 May 1782]

The Committee to whom were referred the Communication &c laid before Congress by the Secy. of F. Affairs, submit the following resolutions.
Resolved. The Secretary of Fo. Affairs be directed to make a confidential communication to the Several States, of the intelligence recd. by Congress on the  day of  through his Department; in order that the States may be the more fully impressed with the necessity of, such, United & determined exertions as with the co-operation of our generous Ally will expell the Enemy from their remaining ports within the U. S. and display to the world the falsehood of the assertions of the British Court that the people of these States are neither united nor determined in support of their national Independence.
Resolved That the sd. Secy. be further directed to prepare and report to Congress a Manifesto exhibiting to the World the origin & justice of our cause, and in particular the several facts & arguments which demonstrate the Unanimity & unalterable firmness of the Citizens of the U. S. therein.
